Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or render obvious the totality of claim 1 and thereby any claims depending from claim 1.
Applicant’s arguments and the prosecution history detail why the closest prior art of record, Nakamune, fails to anticipate the claimed invention.
While Nakamune fails to anticipate the claimed invention, the prior art approaches a prima facie case of obviousness but ultimately falls short. Cur (cited herewith) notes that compressors can be cooled by centrally locating them within an air conditioning case. However, from Cur’s construction it is not clear that one of ordinary skill in the art would be motivated to relocated the compressor of Nakamune to a similar position in order to achieve compressor cooling. Cur’s disclosure notes the compressor within a transverse flow of air from the inlet to the outlet, where the compressor sits behind the fan, i.e. behind the inlet, in order to capture the flow of air. In Nakamune, which discloses the necessary features of a top or bottom inlet and side outlet, it is not clear that a central compressor placement would achieve the same effect as in Cur, i.e. it is not clear that the motivation of compressor cooling is valid because it is not clear if the effect would be readily realized by such a modification. There is nothing in Cur to suggest that similar compressor placement in Nakamune would be advantageous given the differences in structure between the two.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763